Dolan, J.
This is an appeal pursuant to G.L. c. 90C concerning a civil motor vehicle infraction. The defendantwas found responsible by the judge and appealed to this division. The record has been reviewed and we have concluded that there was sufficient evidence presented at the hearing before the trial judge that, if believed, would have substantiated a finding of responsible.
Although there may have been conflicting evidence, it was the duty of the trial judge to decide disputed questions of fact in arriving at a decision. An appellate division reviews questions of law and cannotreview the trial judge's findings of fact. N.B. Lumber Corp. v. Boisvert, 51 Mass. App. Div. 186, 192 (1973). The defendant has not presented an error of law but simply a disagreement with the facts. Commonwealth v. Hawxhurst, 1988, Mass. App. Div. 25.
*54There being no error of law, the adjudication is affirmed. The payment of all assessments is suspended for thirty (30) days from the date the clerk gives notice of this opinion to the parties.